
	
		III
		110th CONGRESS
		1st Session
		S. RES. 204
		IN THE SENATE OF THE UNITED STATES
		
			May 16, 2007
			Mr. Feingold (for
			 himself, Ms. Snowe,
			 Ms. Mikulski, Mr. Cardin, Mr.
			 Lautenberg, Mrs. Lincoln,
			 Mr. Sanders, Mrs. Feinstein, Mrs.
			 Clinton, Mr. Brown, and
			 Mr. Bingaman) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Expressing the sense of the Senate with
		  regard to the importance of National Women’s Health Week, which promotes
		  awareness of diseases that affect women and which encourages women to take
		  preventive measures to ensure good health.
	
	
		Whereas women of all backgrounds have the power to greatly
			 reduce their risk of common diseases through preventive measures such as a
			 healthy lifestyle and frequent medical screenings;
		Whereas significant disparities exist in the prevalence of
			 disease among women of different backgrounds, including women with
			 disabilities, African American women, Asian and Pacific Islander women,
			 Latinas, and American Indian and Alaska Native women;
		Whereas healthy habits should begin at a young age;
		Whereas preventive care saves Federal dollars designated
			 for health care;
		Whereas it is important to educate women and girls about
			 the significance of awareness of key female health issues;
		Whereas it is recognized that the Offices of Women’s
			 Health within the Food and Drug Administration, the Centers for Disease Control
			 and Prevention, and the Health Resources and Services Administration, the
			 Office on Women's Health of the Department of Health and Human Services, the
			 Office of Research on Women's Health of the National Institutes of Health, and
			 the Women's Health Program of the Agency for Healthcare Research and Quality
			 provide critical services in supporting women’s health research, education, and
			 other necessary services that benefit women of any age, race, or
			 ethnicity;
		Whereas National Women’s Health Week begins on Mother’s
			 Day annually and celebrates the efforts of national and community organizations
			 working with partners and volunteers to improve awareness of key women’s health
			 issues; and
		Whereas, in 2007, the week of May 13 through May 19 is
			 dedicated as National Women’s Health Week: Now, therefore, be it
		
	
		That the Senate—
			(1)recognizes the
			 importance of preventing diseases that commonly affect women;
			(2)supports the
			 goals and ideals of National Women's Health Week;
			(3)calls on the
			 people of the United States to use National Women’s Health Week as an
			 opportunity to learn about health issues that face women;
			(4)calls on the
			 women of the United States to observe National Women's Check-Up Day by
			 receiving preventive screenings from their health care providers; and
			(5)recognizes the
			 importance of federally funded programs that provide research and collect data
			 on common diseases in women.
			
